Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is executed on and entered
into on August 20, 2019, (the “Effective Date”), by and among Ampio
Pharmaceuticals, Inc. (the “Company”), and Daniel Stokely (“Executive”)
(collectively, the “Parties”).

RECITALS

WHEREAS,  the Parties executed an Employment Agreement on July 9, 2019 setting
forth certain terms of employment between the Parties; and

WHEREAS, the Parties mutually desire to amend the stock option term of
compensation set forth in Section 3(b) of the Employment Agreement to bring it
into alignment with the requirements the Company’s stock option plan and maximum
allowable limits contained therein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations set forth in the Employment Agreement and this Amendment, the
Parties hereby agree that Section 3(b) of the Employment Agreement shall be
modified as follows:

(b)Equity and Long-Term Compensation.  The Company hereby agrees to grant
Executive an option to purchase 430,000 400,000 shares of the Company’s common
stock (the “Option”) at an exercise price equal to the closing price of the
Company’s common stock as reported by the New York Stock Exchange on the Start
Date.  The Option shall vest fifty percent (50%) on the Start Date and the
remainder three-hundred sixty-five (365) days after the Start Date.  The Option
shall be subject to the terms and conditions of the Ampio Pharmaceuticals, Inc.
2010 Stock Option and Incentive Plan, as amended, and a Stock Option Agreement,
to be executed.  During the Employment Period, and subject to approval of the
Board’s Compensation Committee, Executive shall also be eligible to participate
in any equity and/or other long-term compensation programs established by the
Company as set forth from time to time for senior executive
officers.  Executive’s target annual equity award opportunity shall be
determined by the Compensation Committee and shall be no less favorable than the
target equity award opportunity available to other similarly-situated senior
executives of the Company generally, with the actual award to be determined by
the Compensation Committee on a basis not less favorable to Executive than to
other similarly-situated senior executives of the Company generally.

All remaining terms of the Employment Agreement shall remain in full force and
effect, and nothing in this Amendment shall alter any other terms therein in any
way.  Enforcement of this Amendment shall be governed by the terms of the
Employment Agreement, and this instrument should be treated as an Appendix
thereto.

[SIGNATURE PAGE TO FOLLOW – REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





Page 1 of 2

 




IN WITNESS WHEREOF, the Company has caused this Amendment to be executed, and
Executive has hereunto set Executive’s hand, all as of the Effective Date
specified above.

 

 

 

 

 

Ampio Pharmaceuticals, Inc.

 

By:

/s/ Michael Macaluso

 

Name:

Michael Macaluso

 

Title:

Chief Executive Officer

 

 

 

Date:

8/20/2019

 

 

 

Executive

 

/s/ Daniel Stokely

 

Daniel Stokely

 

 

 

Date:

8/20/2019

 

Page 2 of 2

 

